DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PG Pub. No. 2010/0081875 A1 to Fowler et al.
Regarding claim 1, Fowler discloses a trocar for insertion into an organ of a patient, the trocar comprising: a cannula having a longitudinal axis (see 3); a camera fitted inside the cannula (see 4); and a movable element (see 7 and/or 11), which is coupled to the camera and is configured to be moved along the longitudinal axis of the cannula and to move the camera along the cannula (see Figs. 2-5 and para 11, 12, 33, 34, and 55-62).
Regarding claim 2, Fowler discloses a trocar, wherein the movable element is configured to be slid in a channel formed at an inner wall of a cannula, parallel to the longitudinal axis, and wherein a distal end of the movable element is coupled to the camera (see Figs. 2-5 and para 11, 12, 33, 34, and 55-62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of U.S. Patent No. 5,395,030 A to Kuramoto.
Regarding claim 3, Fowler discloses a slide control but does not elaborate on the details of how the device is longitudinally slid.
However, Kuramoto discloses a similar imaging surgical device, comprising a slide control handle coupled to a proximal end of the movable element, the slide control handle comprising a rotatable camera-position control knob configured to be rotated and, by being rotated, to move the movable element and the camera (see Figs. 1-5 and col 7 ln 26-col 8 ln 59, noting knob 7 rotates and causes imaging elements 44-46 and surgical element 6 to translate along the longitudinal axis).
	It would have been an obvious and predictable substitution to have used the knob translation of Kuramoto instead of the slider in Fowler because doing so would predictably apply imaging head translation with an easy to use knob interface.  Essentially, the substitution is one known translation system for another.
Regarding claim 7, Fowler discloses an apparatus, comprising: a trocar for insertion into an organ of a patient, the trocar comprising: a cannula having a longitudinal axis; a camera fitted inside the cannula; and a movable element, which is coupled to the camera and is configured to be moved along the longitudinal axis of the cannula and to move the camera along the cannula; and a handle (see Figs. 2-5 and para 11, 12, 33, 34, and 55-62).
Fowler discloses a slide control but does not elaborate on the details of how the device is longitudinally slid.
However, Kuramoto discloses a similar imaging surgical device, comprising a slide control handle coupled to a proximal end of the movable element, the slide control handle comprising a rotatable camera-position control knob configured to be rotated and, by being rotated, to move the movable element and the camera (see Figs. 1-5 and col 7 ln 26-col 8 ln 59, noting knob 7 rotates and causes imaging elements 44-46 and surgical element 6 to translate along the longitudinal axis).
	It would have been an obvious and predictable substitution to have used the knob translation of Kuramoto instead of the slider in Fowler because doing so would predictably apply imaging head translation with an easy to use knob interface.  Essentially, the substitution is one known translation system for another.
Similarly, regarding claim 8, Kuramoto discloses an imaging surgical device, wherein the movable element is configured to be slid in a channel formed at an inner wall of a cannula, parallel to the longitudinal axis, wherein a distal end of the movable element is coupled to the camera, and wherein the slide control handle comprises a rotatable camera-position control knob configured to be rotated and, by being rotated, slide the movable element (see Figs. 1-5 and col 7 ln 26-col 8 ln 59, noting knob 7 rotates and causes imaging elements 44-46 and surgical element 6 to translate along the longitudinal axis).
	It would have been an obvious and predictable substitution to have used the knob translation of Kuramoto instead of the slider in Fowler because doing so would predictably apply imaging head translation with an easy to use knob interface.  Essentially, the substitution is one known translation system for another.
Regarding claims 12 and 13, Fowler discloses a method, comprising: inserting a trocar into an organ of a patient, the trocar comprising: a cannula having a longitudinal axis; a camera fitted inside the cannula; and a movable element, which is coupled to the camera and is configured to be moved along the longitudinal axis of the cannula and to move the camera along the cannula; and moving the movable element and the camera (see Figs. 2-5 and para 11, 12, 33, 34, and 55-62).
Fowler discloses a slide control but does not elaborate on the details of how the device is longitudinally slid.
However, Kuramoto discloses a similar imaging surgical method, further comprising using a slide control handle coupled to a proximal end of the movable element, wherein moving the movable element comprises rotating a camera-position control knob coupled to the slide control handle, so as to slide the movable element in a channel formed at an inner wall of a cannula, parallel to the longitudinal axis (see Figs. 1-5 and col 7 ln 26-col 8 ln 59, noting knob 7 rotates and causes imaging elements 44-46 and surgical element 6 to translate along the longitudinal axis).
	It would have been an obvious and predictable substitution to have used the knob translation of Kuramoto instead of the slider in Fowler because doing so would predictably apply imaging head translation with an easy to use knob interface.  Essentially, the substitution is one known translation system for another.
Claims 4, 5, 9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of U.S. Patent No. 5,391,199 A to Ben-Haim.
Regarding claims 4 and 5, Ben-Haim discloses a device comprising a position sensor, which is attached to an inner wall of a distal end of the cannula, and is configured to generate signals indicative of a position of the distal end in the organ; and wherein the position sensor is a magnetic position sensor (see Figs. 5 and 9, abstract, col 5 ln 60-66, col 9 ln 45-68, and col 13 ln 19-31).
It would have been obvious to one of skill in the art to have combined a tracking system as disclosed in Ben-Haim to the device of Fowler because doing so would record the location of the device in the body and also allow a user to ascertain the position of the trocar in the body on a medical image.  Examiner notes that the combination of references reads on the placement of the sensor.  In the alternative finding the optimum location for the sensor so it accurately depicts tip location and does not interfere with the other working elements would have been a mere matter of design. 
Regarding claims 9, 11, 14, and 16 Fowler discloses a system and method, comprising: a trocar for insertion into an organ of a patient, the trocar comprising: a cannula having a longitudinal axis; a camera fitted inside the cannula; and a movable element, which is coupled to the camera and is configured to be moved along the longitudinal axis of the cannula and to move the camera along the cannula (see Figs. 2-5 and para 11, 12, 33, 34, and 55-62).
Fowler may not explicitly disclose a position tracking system. 
However, Ben-Haim discloses a device comprising a position sensor, which is attached to an inner wall of a distal end of the cannula, and is configured to generate signals indicative of a position of the distal end in the organ; and wherein the position sensor is a magnetic position sensor (see Figs. 5 and 9, abstract, col 5 ln 60-66, col 9 ln 45-68, and col 13 ln 19-31).  Ben-Haim also disclose a a processor, which is configured to: using the signals generated by the position sensor, estimate the position of the distal end of the trocar in the organ (see Figs. 5 and 9, abstract, col 5 ln 60-66, col 9 ln 45-68, and col 13 ln 19-31).  
It would have been obvious to one of skill in the art to have combined a tracking system as disclosed in Ben-Haim to the device of Fowler because doing so would record the location of the device in the body and also allow a user to ascertain the position of the trocar in the body on a medical image.  Examiner notes that the combination of references reads on the placement of the sensor.  In the alternative finding the optimum location for the sensor so it accurately depicts tip location and does not interfere with the other working elements would have been a mere matter of design. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of U.S. PG Pub. No. 2012/0232339 A1 to Csiky.
Regarding claim 6, Csiky discloses a similar trocar device, wherein a camera is tilted relative to the longitudinal axis, so as to have a viewing direction that captures a distal opening of the cannula (see angled camera 44 in Fig. 19 as contrasted with non-angled camera in Fig. 19/A).
It would have been obvious and predictable to a skilled have combined the teachings of Fowler and Csiky because doing so would predictably allow for lateral imaging, thus expanding the field of view of the device.  Examiner notes that Csiky could also be used as a primary reference.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler and Ben-Haim as applied to claims 9 and 14 above, and further in view of U.S. PG Pub. No. 2014/0241600 A1 to Mountney et al.
Regarding claims 10 and 15, Mountney discloses a similar imaging system, wherein the processor is further configured to: based on the estimated position, register an image acquired by the camera with a reference medical image; and  present the image acquired by the camera and the reference medical image, registered with one another, to a user (see para 13, 27 and Figs. 1 and 3).
It would have been obvious and predictable to a skilled have combined the teachings of Fowler and Mountney because doing so would predictably allow for enhanced surgical guidance, wherein a pre-op image is overlaid with local imaging data so that a user can better grasp the surgical scene (see for example para 6).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims of copending Application No. 16/729432 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a moveable camera and knob are well known features in the art that are an obvious substitution for a stationary camera for the above noted reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims of copending Application No. 16/731494 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite a more specific subject matter, which anticipates the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793